IN THE SUPREME COURT OF MISSISSIPPI

                       NO. 2017-IA-01558-SCT

LIBERTY MUTUAL INSURANCE COMPANY

v.

STATE OF MISSISSIPPI EX REL. JIM HOOD


DATE OF JUDGMENT:              10/24/2017
TRIAL JUDGE:                   HON. TOMIE T. GREEN
TRIAL COURT ATTORNEYS:         CECIL MAISON HEIDELBERG
                               GEORGE W. NEVILLE
                               BENJAMIN GILBERT BRYANT
                               LUCIEN SMITH
                               WILLIAM E. COPLEY
                               WILLIAM L. SMITH
                               JACQUELINE H. RAY
                               CRYMES G. PITTMAN
                               CLIFFORD KAVANAUGH BAILEY, III
                               GREGG A. CARAWAY
                               MARY JO WOODS
                               GEOFFREY C. MORGAN
                               AUGUST J. MATTEIS, JR.
                               MATTHEW S. KRAUSS
                               SEAN J. WILLIAMS
COURT FROM WHICH APPEALED:     CIRCUIT COURT OF THE FIRST JUDICIAL
                               DISTRICT OF HINDS COUNTY
ATTORNEYS FOR APPELLANT:       GREGG A. CARAWAY
                               CLIFFORD KAVANAUGH BAILEY, III
                               JUDY Y. BARRASSO
                               STEPHEN L. MILES
                               CHLOE M. CHETTA
ATTORNEYS FOR APPELLEE:                     GEORGE W. NEVILLE
                                            DONALD L. KILGORE
                                            JACQUELINE H. RAY
                                            WILLIAM L. SMITH
                                            W. LUCIEN SMITH
                                            BENJAMIN GILBERT BRYANT
                                            CRYMES G. PITTMAN
                                            WILLIAM E. COPLEY
                                            CECIL MAISON HEIDELBERG
NATURE OF THE CASE:                         CIVIL - INSURANCE
DISPOSITION:                                VACATED AND REMANDED - 08/22/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       MAXWELL, JUSTICE, FOR THE COURT:

¶1.    This is a sister appeal to Safeco Insurance Company of America v. State, No. 2017-

IA-01554-SCT (Miss. Aug. 22, 2019) (Safeco).1 But unlike Safeco, there is no issue of case

reassignment from one judge’s docket to another. The only issue in this appeal is the trial

court’s appointment of a special master.

¶2.    The order appointing the special master to the case against Liberty Mutual Insurance

Company is almost verbatim to the appointment order in Safeco. Thus, this order also falls

outside the discretionary bounds of Mississippi Rule of Civil Procedure 53. For the same

reasons articulated in Safeco, we vacate the order appointing the special master and remand

this case for further proceedings consistent with this opinion.

¶3.    Liberty Mutual also asks this Court to appoint a special judge to preside over this case.

       1
        This appeal previously had been consolidated with two other appeals—Safeco, No.
2017-IA-01554-SCT, and Vinod Khosla et al. v. State, No. 2017-IA-01637-SCT (Miss.
Aug. 22, 2019) (Cannon). But by separate order, the three appeals have been de-
consolidated.

                                               2
But a majority of this Court does not find the record before us sufficient for this Court to

invoke Mississippi Code Section 9-1-105(2) (Rev. 2014) in this case. On remand, if Judge

Green is convinced additional judicial resources are necessary, Section 9-1-105(2)2

authorizes her to request the Chief Justice appoint a special judge to preside in this case or

to assist the Hinds County Circuit Court in the prompt administration of justice.

¶4.    VACATED AND REMANDED.

     RANDOLPH, C.J., COLEMAN, BEAM, CHAMBERLIN, ISHEE AND
GRIFFIS, JJ., CONCUR. KING, P.J., DISSENTS WITH SEPARATE WRITTEN
OPINION JOINED BY KITCHENS, P.J.

       KING, PRESIDING JUSTICE, DISSENTING:

¶5.    For the reasons stated in the dissenting portion of my opinion in Safeco Insurance Co.

of America v. State, No. 2017-IA-01554-SCT (Miss. Aug. 22, 2019), I respectfully dissent.

       KITCHENS, P.J., JOINS THIS OPINION.




       2
           Subsection (2) of Section 9-1-105 reads as follows:

       Upon the request of the Chief Judge of the Court of Appeals, the senior judge
       of a chancery or circuit court district, the senior judge of a county court, or
       upon his own motion, the Chief Justice of the Mississippi Supreme Court, with
       the advice and consent of a majority of the justices of the Mississippi Supreme
       Court, shall have the authority to appoint a special judge to serve on a
       temporary basis in a circuit, chancery or county court in the event of an
       emergency or overcrowded docket. It shall be the duty of any special judge so
       appointed to assist the court to which he is assigned in the disposition of
       causes so pending in such court for whatever period of time is designated by
       the Chief Justice. The Chief Justice, in his discretion, may appoint the special
       judge to hear particular cases, a particular type of case, or a particular portion
       of the court’s docket.

Miss. Code Ann. § 9-1-105(2).

                                               3